                 3:17-cr-30070-SEM-TSH # 52   Page 1 of 9
                                                                                 E-FILED
                                                Monday, 21 September, 2020 07:57:22 AM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )      Case No. 17-cr-30070
                                       )
KATON TAYLOR,                          )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Katon Taylor’s Amended Motion

for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(a) (d/e

49). For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On February 21, 2018, Defendant pleaded guilty to one count

of Distribution of Cocaine Base (Crack) in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(C) and one count of Possessing a Firearm in

Furtherance of a Drug Trafficking Crime in violation of 18 U.S.C. §

924(c)(1)(A)(i). Minute Entry, Feb. 21, 2018; Indictment, d/e 10.

On July 9, 2018, the undersigned District Judge sentenced

Defendant to a total of 70 month’s imprisonment, consisting of 10


                               Page 1 of 9
                 3:17-cr-30070-SEM-TSH # 52   Page 2 of 9




months’ imprisonment on the drug count, and 60 months’

imprisonment on the firearm count to be served consecutively to

each other. Minute Entry, July 9, 2018. The Court also imposed a

6 year term of supervised release, consisting of 6 years of

supervised release on the first count to be served concurrently with

5 years of supervised release imposed on the second count. Id.

Defendant is currently serving his sentence at FCI Milan in Milan,

Michigan, and has a projected release date of October 12, 2022.

Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed September 18,

2020).

     On August 18, 2020, Defendant filed a pro se motion for

sentence reduction (d/e 42) pursuant to 18 U.S.C. § 3582(c)(1)(A).

On August 26, 2020, following the appointment of counsel,

Defendant filed an amended motion for sentence reduction (d/e 45).

Appointed counsel was not able to speak to Defendant prior to filing

the amended motion. After being provided an opportunity to speak

with Defendant, appointed counsel filed the second amended

motion that is now before the Court. Defendant requests a

reduction in sentence due to the COVID-19 pandemic as it relates


                             Page 2 of 9
                 3:17-cr-30070-SEM-TSH # 52   Page 3 of 9




to the conditions at FCI Milan. Defendant also requests a sentence

reduction so that he may care for his mother—who has lupus—in

order to decrease the potential of her contracting COVID-19. Am.

Mot. for Reduction in Sentence 2.

     Defendant is 31 years old. Defendant has proposed two

release plans. According to BOP records, Defendant’s release plan

is to reside with his fiance in Grandview, Illinois. Probation’s Mem.

1 (d/e 47). The United States Probation Office addressed

Defendant’s request for sentence in a Memorandum and concluded

that the proposed release plan was not suitable because the

Probation Office was unable to contact Defendant’s fiance. Id. at 2.

In the second amended motion for sentence reduction, Defendant

proposes to live with his mother in Springfield, Illinois, if released

from custody, but no additional information concerning the release

plan is provided. Am. Mot. for Reduction in Sentence 2.

     On September 11, 2020, the Government filed a Response

Opposing Defendant’s Motion for Compassionate Release (d/e 50).

The Government argues that the Court should deny Defendant’s

motion because Defendant has not established that extraordinary

and compelling circumstances warranting a reduction in sentence


                              Page 3 of 9
                  3:17-cr-30070-SEM-TSH # 52   Page 4 of 9




exist. Resp. 10-11. The Government also notes that the Bureau of

Prisons (BOP) has implemented procedures designed to curb the

spread of the virus in its facilities. Id. at 3-10.

     As of September 18, 2020, BOP reports that FCI Milan has

zero confirmed inmate cases of COVID-19 and one confirmed staff

member case. See Federal Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed September 18,

2020). BOP further reports that eighty-seven inmates and fifty-five

staff members at the facility who were previously diagnosed with

COVID-19 have recovered. Id.

                             II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the


                               Page 4 of 9
                 3:17-cr-30070-SEM-TSH # 52   Page 5 of 9




Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Defendant submitted a request for compassionate release to



                             Page 5 of 9
                 3:17-cr-30070-SEM-TSH # 52   Page 6 of 9




the warden of his facility on June 11, 2020. Probation’s Mem. 1.

On July 2, 2020, Defendant’s request was denied. Id. Based on

that fact, the Government concedes in its response that Defendant

has exhausted his administrative remedies. Resp. 3. Having

considered the relevant factors set forth in 18 U.S.C. § 3553(a),

however, the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment.

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison. Defendant, however, is 31

years old and does not have any underlying medical conditions that

may increase the risks presented by COVID-19. See Coronvirus

Disease 2019 (COVID-19), People at Increased Risk, Centers for

Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-


                             Page 6 of 9
                 3:17-cr-30070-SEM-TSH # 52   Page 7 of 9




precautions/index.html (last accessed September 18, 2020).

According to Probation’s Memorandum, Defendant has been treated

only for foot pain and vision problems while incarcerated.

Probation’s Mem. 1. Medical records from BOP (d/e 51) filed by the

Government confirm those conditions.

     The Court recognizes that there were previously many

confirmed case of COVID-19 at FCI Milan, the facility where

Defendant is housed. However, BOP currently reports that there

are no inmates with active infections in the facility. According to

the Government, BOP has implemented rigorous procedures

designed to mitigate the spread of the virus in its facilities. For now

at least, those measures appear to be working at FCI Milan.

     The distribution count for which Defendant was convicted

related to Defendant’s delivery of 7.3 grams of cocaine base to a

confidential informant. PSR ¶ 16. When Defendant’s residence was

searched, law enforcement officers discovered the loaded firearm

which resulted in Defendant’s other count of conviction, as well as a

digital scale, items used to convert powder cocaine into crack

cocaine, and more than $25,000 in U.S. currency, including the

money from the controlled purchase. PSR ¶ 20. Defendant has


                             Page 7 of 9
                3:17-cr-30070-SEM-TSH # 52   Page 8 of 9




more than two years remaining on his sentence, which was imposed

below the applicable Guideline range.

     Defendant has numerous prior convictions for possession of

cannabis, as well as convictions for possession of a controlled

substance and manufacture/delivery of a controlled substance.

PSR ¶¶ 39, 41, 42, 44, 45, 48. While in BOP custody, Defendant

has been disciplined for possessing a non-hazardous tool.

Probation’s Mem. 1.

     Finally, Defendant has not proposed an adequate release plan.

Based on Probation’s Memorandum and the Probation Office’s

inability to contact Defendant’s fiance, Defendant’s fiance’s home

would not be a suitable residence for Defendant if he were to be

released from custody. Although Defendant has proposed in the

alternative to live with his mother in the second amended motion

for sentence reduction, the Court has not had the benefit of an

investigation of that proposed release plan by the Probation Office.

Additionally, while the Court is sympathetic to Defendant’s mother’s

medical condition, Defendant’s wish to provide care for his mother

in order to decrease her risk of contracting COVID-19 does not

constitute an extraordinary and compelling circumstance


                             Page 8 of 9
                3:17-cr-30070-SEM-TSH # 52   Page 9 of 9




warranting a reduction in Defendant’s sentence. Moreover, the

Court would have serious concerns about releasing Defendant into

the home of a medically vulnerable person from a facility where

COVID-19 has previously been widespread.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                         III. CONCLUSION

     For the reasons set forth above, Defendant Katon Taylor’s

Amended Motion for Reduction in Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(a) (d/e 49), Motion for Reduction in Sentence Pursuant to

18 U.S.C. 3582(c)(1)(a) (d/e 45), and Defendant’s pro se Motion for

Compassionate Release (d/e 42) are DENIED. This ruling does not

preclude Defendant from filing another motion for compassionate

release in the future if circumstances change.



ENTER: September 18, 2020

                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE

                             Page 9 of 9
